Appeal from an award of death benefits under the Workmen’s Compensation Law, The deceased employee lived on the premises *980of the employer, who operated a junk yard. While the decedent was at work he was accidentally shot by a police officer who had entered the premises to solicit the sale of tickets for a police benefit. The officer had called upon the employer on other occasions for social purposes and on the fatal day the employer asked the decedent to bring a chan for the officer. Shortly thereafter the officer accidentally shot the decedent. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, HeSeman, Schenck and Foster, JJ.